Citation Nr: 0908682	
Decision Date: 03/09/09    Archive Date: 03/17/09

DOCKET NO.  07-26 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for a skin disorder, 
also claimed as chloracne, to include as due to herbicide 
exposure.

3.  Entitlement to service connection for moles on the back.

4.  Entitlement to a compensable disability rating for 
varicose veins of the left leg.  


REPRESENTATION

Appellant represented by: 	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1947 to December 
1956 and from November 1960 to July 1971.

This matter comes before the Board of Veteran's Appeals (BVA 
or Board) on appeal from an April 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The claims file contains medical evidence which was added to 
the record in December 2007 and has not been evaluated by the 
RO.  The Veteran also forwarded a letter directly to the 
Board in April 2008 which has not been considered by the RO.  
The Board finds the medical evidence is not pertinent to the 
issues on appeal, while the April 2008 letter is duplicative 
of evidence already of record.  Therefore, this evidence need 
not be referred to the RO for initial review.  38 C.F.R. 
§§ 19.37; 20.1304 (2008).


FINDINGS OF FACT

1.  Hearing loss was not manifested in service or for many 
years thereafter and has not been shown to be otherwise 
related to service.  

2.  The evidence does not show that the Veteran has a current 
skin disorder related to his service.

3.  The evidence does not show that the Veteran has a 
disorder involving moles on his back related to his service.  

4.  Throughout the rating period on appeal, varicose veins in 
the left leg have not manifested intermittent edema of 
extremity or aching and fatigue in leg after prolonged 
standing or walking, with symptoms relieved by elevation of 
extremity or compression hosiery.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 1154, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3,159 
3.303, 3.307, 3.309, 3.385 (2008).  

2.  A skin disorder, also claimed as chloracne, was not 
incurred in service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 
1131, 1137, 1154, 5103, 5103A 5107 (West 2002), 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).

3.  Moles on the back were not incurred in or aggravated 
during active service.  38 U.S.C.A. §§ 1110, 1131, 1154, 
5103, 5103A, 5107 (West 2002), 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2008).

4.  The criteria for a compensable evaluation for varicose 
veins of the left leg have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-
4.14, 4.104, Diagnostic Code 7120 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  
The RO provided the appellant pre-adjudication notice by 
letter dated in August 2006 which substantially complied with 
the notice requirements for service connection claims.

For an increased-rating claim, VA must, at a minimum, notify 
a claimant that, (1) to substantiate an increased-rating 
claim, the evidence must demonstrate "a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life" 
and (2) that if an increase in the disability is found, the 
rating will be assigned by applying the relevant Diagnostic 
Codes based on "the nature of the symptoms of the condition 
for which disability compensation is being sought, their 
severity and duration, and their impact upon employment and 
daily life."  The notice must also provide examples of the 
types of medical and lay evidence that may be obtained or 
submitted.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Such notice was not provided in this case.  Although the 
appellant received inadequate notice, and that error is 
presumed prejudicial, the record reflects that the purpose of 
the notice was not frustrated.  Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007); Vazquez-Flores, 22 Vet. App. at 
49.

In this regard, in an August 2006 letter, the RO stated that 
to establish entitlement to an increased evaluation for the 
Veteran's varicose veins, the evidence must show that his 
condition "ha[d] gotten worse."  The letter also explained 
that the VA was responsible for (1) requesting records from 
Federal agencies, (2) assisting in obtaining private records 
or evidence necessary to support his claim, and (3) providing 
a medical examination if necessary.  The April 2007 rating 
decision explained the criteria for the next higher 
disability rating available for varicose veins under the 
applicable Diagnostic Code.  The June 2007 Statement of the 
Case provided the Veteran with the applicable regulations 
relating to disability ratings for his varicose veins, as 
well as the requirements for an extraschedular rating under 
38 C.F.R. § 3.321(b).  Moreover, the record shows that the 
appellant was represented by a Veteran's Service Organization 
throughout the adjudication of the claims and the Board 
presumes that the Veteran's representative has a 
comprehensive knowledge of VA laws and regulations, including 
those contained in Part 4, the Schedule for Rating 
Disabilities, contained in Title 38 of the Code of Federal 
Regulations.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  
Thus, based on the record as a whole, the Board finds that a 
reasonable person would have understood from the information 
that VA provided to the Veteran what was necessary to 
substantiate his increased rating claim, and as such, that he 
had a meaningful opportunity to participate in the 
adjudication of his claims such that the essential fairness 
of the adjudication was not affected.  See Sanders, 487 F.3d 
at 891.

The VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran physical 
examinations, and obtained medical opinions as to the 
etiology and severity of disabilities.  The Board notes that 
no VA examination was conducted to obtain an opinion as to 
the etiology and severity of the Veteran's claimed skin 
disorders.  In disability compensation claims, the VA must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, (2) evidence establishing that an 
event, injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, (3) an indication 
that the disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2); 38 
C.F.R. § 3.159(c)(4)(I).  The types of evidence that 
"indicate" that a current disability "may be associated" 
with service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79, 83 (2006).  

This standard is not met in the present case because there is 
no indication that the Veteran has a skin disorder which may 
be associated with service.  Although chloracne is a 
disability that may be presumed to be caused by herbicide 
exposure under 38 C.F.R. § 3.309, there is no evidence 
showing that the Veteran has been diagnosed with this 
disorder.  There is no medical evidence in the claims file 
showing that the Veteran has a current skin disorder of any 
kind.  Therefore, the VA was not required to conduct an 
examination.

All known and available records relevant to the issues on 
appeal have been obtained and associated with the claims 
file; and the Veteran has not contended otherwise.  VA has 
substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Service Connection Claims

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999); see 
also Pond v. West, 12 Vet. App. 341, 346 (1999).

Bilateral Hearing Loss

The Veteran is seeking service connection for bilateral 
hearing loss which he contends he suffers as a result of 
noise exposure in service.  His Form DD-214 establishes that 
he worked in the Navy Construction Force in service.  

Service connection for certain chronic diseases, including 
organic diseases of the nervous system such as sensorineural 
hearing loss, will be presumed to have been incurred in 
service if they are manifest to a compensable degree within 
the first year following active service.  38 U.S.C.A. § 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a claimant's period of active 
service in order for service connection to be granted.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that 38 C.F.R. § 3.385 does not prevent a claimant 
from establishing service connection on the basis of post-
service evidence of hearing loss related to service when 
there were no audiometric scores reported at separation from 
service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
The Court has also held that the regulation does not 
necessarily preclude service connection for hearing loss that 
first met the regulation's requirements after service.  
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a 
claimant who seeks to establish service connection for a 
current hearing disability must show, as is required in a 
claim for service connection for any disability, that a 
current disability is the result of an injury or disease 
incurred in service, the determination of which depends on a 
review of all the evidence of record, including that 
pertinent to service.  38 U.S.C.A. §1110; 38 C.F.R. §§ 3.303 
and 3.304; Hensley, 5 Vet. App. at 159-60.  

The Veteran's service treatment records show that he 
underwent a whisper test on numerous occasions between 
December 1947 and October 1970.  Each time, his hearing was 
measured as 15/15, which is normal.  Smith v. Derwinski, 2 
Vet. App. 137 (1992).  An audiometric examination was 
performed at his separation physical examination in June 
1971, in which puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
15
20
LEFT
0
0
0
25
25

Speech recognition ability was not noted.  

The Veteran underwent a VA audiologic examination in March 
2007.  He reported that he was exposed to noise in service 
from jack hammers, construction work, and firing ranges.  
During his break in service he worked as a bus driver and an 
aircraft painter.  After separation, he worked as a club 
manager with noise exposure from "loud bands."  After 
reviewing the claims folder, the examiner noted that the 
Veteran's hearing was within normal limits for rating 
purposes at his separation from service in June 1971, and 
that the Veteran had worked around loud noise for many years 
after service.  He concluded that the Veteran's current 
hearing loss is therefore less likely than not caused by 
noise exposure in service.  

After carefully evaluating the relevant evidence, the Board 
has determined that the Veteran's hearing disability is not 
related to his service.  The evidence indicates that his 
hearing was normal throughout his time in service, and there 
is no evidence of complaints or diagnoses of hearing loss 
until many years after separation.  

The Board notes that the Veteran had pure tone thresholds of 
25 decibels at 3000 and 4000 Hertz in his left ear at 
separation.  Although these thresholds do not meet the 
requirements of a hearing loss disability as defined by 
38 C.F.R. § 3.385, the Board acknowledges that the threshold 
for normal hearing is from zero to 20 decibels, and higher 
threshold levels indicate some degree of hearing loss.  See 
Hensley, 5 Vet. App. at 157.

Despite this finding, the record as a whole does not show 
that the Veteran developed a chronic hearing loss disability 
in service.  Id. at 159-60.  The last available audiological 
examination in service does not show a hearing disability as 
defined by VA regulations.  The Veteran did not report 
hearing loss at any time after his active service until he 
filed his VA claim in June 2006.  The Veteran is competent to 
describe the symptoms he experienced.  Espiritu, 2 Vet. App. 
at 494.  However, the Board must base its decision on the 
facts which can be objectively demonstrated by the evidence.  
In this case, a hearing loss disability was not diagnosed 
until 2007, more than 35 years after the end of active 
service.  That there is no record of complaint of or 
treatment for hearing loss for many years after service 
weighs against a finding of service connection.  Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding that it was 
proper to consider the Veteran's entire medical history, 
including a lengthy period of absence of complaints).  

Finally, the only medical opinion of record as to the 
etiology of the Veteran's hearing loss expressly rejects a 
causal relationship between the hearing disability and his 
time in service.  Without a medical opinion linking the 
Veteran's current disability to his service, there is no 
basis for granting service connection.  Accordingly, the 
claim is denied.

Skin Disorder

The Veteran is seeking service connection for a skin 
condition, also claimed as chloracne, which he contends he 
suffers as a result of exposure to Agent Orange in Vietnam.  

A veteran who served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed to certain 
herbicide agents (e.g. Agent Orange).  "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam38 
U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  When such 
a veteran contracts a disease associated with exposure to 
herbicides (listed in 38 C.F.R. § 3.309(e) (2007)) that 
becomes manifest to a compensable degree within the time 
period specified in 38 C.F.R. § 3.307(a), the disease will be 
considered to have been incurred in service, even though 
there is no evidence of such a disease during the period of 
service.  A veteran who contracts a disease not presumed 
under the regulation to be caused by herbicide exposure may 
still seek to establish service connection by offering 
medical evidence that his disease was actually caused by 
military service, including herbicide exposure.  Combee v. 
Brown, 34 F.3d 1039, 1042 (1994).  Chloracne is a condition 
which may be presumed to be caused by herbicide exposure if 
it is manifested to a compensable degree within a year of the 
last date on which the Veteran was exposed to an herbicide 
agent during active service.  38 C.F.R. § 3.307(a)(6)(ii).  

The Veteran's Form DD-214 indicates that he served in the 
United States Navy and received the Vietnam Service Medal and 
Vietnam Campaign Medal.  Although receipt of these medals 
does not establish that the Veteran had service within the 
land area of Vietnam, he has submitted a letter from R.G.L., 
a fellow servicemember who states that he and the Veteran 
served on shore in Vietnam in 1966.  The RO has conceded that 
the Veteran had service in Vietnam, and exposure to 
herbicides is therefore presumed.  

The Veteran's service treatment records indicate that in 
March 1962 he reported a boil on his right thigh which had 
healed.  In December 1966, he was treated for a furuncle on 
his right leg.  There is no evidence in the claims file of 
complaints of or treatment for chloracne or any other skin 
disorder in service or within one year of separation.  
Furthermore, there is no evidence in the record showing 
treatment or diagnosis of chloracne or other skin disorder at 
any time after service.  

Even though the evidence establishes that the Veteran was 
exposed to Agent Orange in service, there is no competent 
medical evidence showing that he has a current disorder.  
Simply put, in the absence of a present disability, a grant 
of service connection is clearly not supportable.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore 
service connection for chloracne or another skin disorder is 
not established, either directly or as presumptively due to 
herbicide exposure.  


Moles of the Back

The Veteran is seeking service connection for moles on his 
back.  His service treatment records do not show any 
complaints or diagnoses of moles in service.  In addition, 
there is no medical evidence of record which indicates that 
the Veteran currently has moles on his back.  Without 
competent medical evidence of a current disability, there is 
no basis for service connection.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  Accordingly, the claim is denied.  

Increased Rating for Varicose Veins

The Veteran contends that the evaluation assigned for his 
left varicose veins does not accurately reflect the severity 
of that disability.  Disability ratings are based upon VA's 
Schedule for Rating Disabilities as set forth in 38 C.F.R. 
Part 4.  The percentage ratings represent as far as can 
practicably be determined the average impairment in earning 
capacity in civil occupations.  38 U.S.C.A. § 1155.  The 
disability must be viewed in relation to its history.  38 
C.F.R. § 4.1.  A higher evaluation shall be assigned where 
the disability picture more nearly approximates the criteria 
for the next higher evaluation.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, separate ratings can be assigned for separate 
periods of time based on facts found.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture presented more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.  Notwithstanding the above, VA is required 
to provide separate evaluations for separate manifestations 
of the same disability which are not duplicative or 
overlapping.  See Esteban v. Brown, 6 Vet. App. 259 (1994).

The Veteran was diagnosed as having varicose veins in his 
left leg in service in 1968.  Service connection was awarded 
and a non-compensable rating assigned in April 1979.  The 
rating has remained in effect to the present.  The Veteran 
contends that his symptoms warrant a higher rating.  
Specifically, he reports that his disability has become so 
debilitating that he must use a walker or a wheelchair for 
mobility.  

The Veteran's left leg varicose vein disability is currently 
rated as 0 percent disabling under 38 C.F.R § 4.104, 
Diagnostic Code 7120.  Under Diagnostic Code 7120, varicose 
veins that are visible or palpable yet asymptomatic are given 
a noncompensable evaluation.  A 10 percent evaluation is 
warranted where there is intermittent edema of the extremity 
or aching and fatigue in the leg after prolonged standing or 
walking, with symptoms relieved by elevation of the extremity 
or compression hosiery.  A 20 percent evaluation is warranted 
where there is persistent edema, incompletely relieved by 
elevation of the extremity, with or without beginning stasis 
pigmentation or eczema.  A 40 percent rating requires 
persistent edema and stasis pigmentation or eczema, with or 
without intermittent ulceration.  Persistent edema or 
subcutaneous induration, stasis pigmentation or eczema, and 
persistent ulceration warrant a 60 percent evaluation.  A 100 
percent rating is for application where there is massive 
board-like edema with constant pain at rest.  38 C.F.R. 
§ 4.104, Diagnostic Code 7120. 

The Veteran underwent an imaging and non-imaging venous study 
of his left leg at a private hospital in May 2006.  The left 
common femoral, superficial femoral, popliteal, and posterior 
tibial veins were patent.  The examiner concluded that there 
was no evidence of superficial or deep vein thrombosis in the 
left leg, although there was valvular incompetence at the 
level of the left common femoral vein.  

The Veteran underwent a VA examination of his veins in 
January 2007.  He reported that he uses stockings for at 
least three weeks of each month.  He complained of pain and 
swelling in his leg after long periods of standing but 
otherwise denied any abnormal sensation.  He reported that 
edema and swelling are partially relieved on elevating his 
leg.  The examiner stated that the Veteran was using a walker 
for balance since his recent back surgery.  On examination, 
no palpable, visible varicose veins were found.  The 
Veteran's peripheral pulses were good and he had 1+ edema, 
with no stasis pigmentation or eczema.  Following the 
examination the impression was that there was no evidence of 
varicose veins at present. 

After carefully reviewing the relevant evidence, the Board 
concludes that the Veteran's disability does not warrant a 
compensable rating because the clinical findings fail to show 
that the Veteran meets the criteria for a 10 percent 
evaluation.  The Board acknowledges that the Veteran has 
subjective complaints of pain, fatigue and swelling in his 
leg, and that mild edema was found at his most recent 
examination. However, the examiner concluded that there was 
no objective evidence of varicose veins.  The Veteran is 
competent to describe the discomfort he experiences.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, the 
Board has accorded more probative value to the clinical 
findings regarding the severity of his disability.  As the 
criteria for a 10 percent rating under Diagnostic Code 7120 
have not been demonstrated, the preponderance of the evidence 
is against the claim, and the benefit-of-the-doubt standard 
of proof does not apply.  See Gilbert, 1 Vet. App. at 55.

Nothing in the record reflects or suggests factors warranting 
extraschedular consideration, such as marked interference 
with employability or frequent hospitalizations due to the 
left leg disability.  38 C.F.R. § 3.321.  Consequently, 
referral for extraschedular consideration is not suggested by 
the record.  Barringer v. Peake, 22 Vet. App.  242 (2008).  



ORDER

Service connection for bilateral hearing loss is denied. 

Service connection is denied for a skin disorder, also 
claimed as chloracne, to include as presumptively due to 
herbicide exposure.  

Service connection for moles on the back is denied.  

A compensable rating for varicose veins, left leg, is denied.



_________________________________________________
RAYMOND F.FERNER
Acting Veterans Law Judge, Board   of Veterans' Appeals





 Department of Veterans Affairs


